Citation Nr: 0217975	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for chondromalacia of 
the left knee with postoperative residuals of left 
patellar tendon rupture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The veteran's service-connected chondromalacia of the left 
knee with postoperative residuals of left patellar tendon 
rupture are manifested by not more than a 15 centimeter 
well-healed scar across the anterior knee joint, 
tenderness to palpation at the mid-patellar level, 
strength of 4-/5, full extension, active flexion to 60 
degrees and passive flexion to 80 degrees, pain with 
motion and reported pain with walking, normal to slightly 
slow gait favoring the left lower extremity.  X-rays were 
normal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left knee, with postoperative 
residuals of left patellar tendon rupture, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5003 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist 
provisions.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 
2002).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim and of the newly 
enacted requirements of the VCAA in a May 2002 statement 
of the case.  He was informed as to what information the 
VA had in his case and what information would be necessary 
to complete his case.  He was told that if he identified 
the information VA would assist him in getting it.  The RO 
also sent the veteran two letters in August 2001 informing 
him of the kind of evidence needed and VA's duty to assist 
him in getting the evidence.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

An examination was accomplished in this claim in May 2001.  
The veteran's service medical records have been obtained.  
The veteran has been informed of all pertinent laws and 
regulations through the May 2002 statement of the case and 
the Board notes that the veteran has been provided notice 
and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development 
of this matter, including development for a medical 
opinion, is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Procedural and Factual Background

The record shows that the veteran injured his left knee 
while on active duty.  As a result, a 1983 rating decision 
granted service connection for a left knee disability.  
That condition is currently rated as 10 percent disabling.  
In February 2001, the veteran filed the instant claim for 
a higher disability rating, indicating that his left knee 
had gotten worse in that it was more painful and difficult 
to use. 

A report of VA examination dated in May 2001 shows 
complaints of increasing left knee pain with use.  The 
examiner reviewed the claims folder and noted a history of 
left patellar tendon repair in 1989 at a VA facility.  No 
treatment for the knee was reported.  Pain was described 
as 7 out of 10 most of the time, in the front of the knee.  
Pain increased with walking.  Weakness, stiffness and 
swelling were reported but no locking or instability.  He 
described an overall lack of endurance of the left knee, 
as well as burning to the side of the knee and thigh which 
was intermittent.  No specific medication helped.  
Exacerbation occurred after usage.  Weather affected the 
pain.  For treatment, he would rest the knee, sometimes 
sitting most of the day.  There was no reported 
dislocation.  He had not yet used a cane but would like to 
try one.  

He reported that he was not presently working and that his 
daily activities included walking to the store.  He noted 
that going upstairs was difficult for him and that he took 
elevators in his building.  

Examination of the left knee revealed a 15 centimeter 
well-healed scar over the anterior knee joint.  The left 
knee was larger than the right, 39 centimeters compared to 
37.5 centimeters.  Tenderness was noted medially and 
laterally in the patellar area.  Moderate crepitus was 
noted.  Strength of the knee was weak with 4-/5 extension 
and 4/5 flexion.   There was full extension and active 
flexion to 60 degrees with pain and passive flexion to 80 
degrees at which point pain limited motion.  There was no 
instability of the joint.  There was an antalgic gait, 
normal to slightly slow pace favoring the left lower 
extremity.  X-rays of the left knee were normal.  The 
diagnosis was chondromalacia patella left knee, status 
post open repair of the left patella tendon.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

In June 2001, the RO evaluated the veteran's claim and 
found that the service-connected left knee disorder 
warranted a 10 percent rating based on painful or limited 
motion of a major joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  The condition had previously 
been rated as recurrent subluxation or instability which 
warranted a 10 percent rating under Diagnostic Code 5257.  
Moderate subluxation or instability warrants a 20 percent 
rating under Diagnostic Code 5257.     

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased 
disability rating.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
When the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

Diagnostic Code 5258 contemplates a 20 percent rating when 
there is dislocated semilunar cartilage with frequent 
episodes of locking and effusion into the joint.  
Limitation of flexion of the leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees. A 30 
percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Limitation 
of extension of the leg to 10 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  The average normal range of 
motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 
4.71, Plate II (2001).  Diagnostic Code 5261 allows for a 
20 percent rating when there is extension limited to 15.  
Diagnostic Code 5262 allows for a 20 percent rating when 
there is impairment of the tibia and fibula with moderate 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5260, 5261, 5262.  

In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

After applying the above criteria to the facts of this 
case, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
for the veteran's left knee disability.  In this regard, 
the Board notes that the examination report dated in May 
2001 revealed full extension, so an increased rating under 
Diagnostic Code 5261 is not warranted.  Further, there is 
no instability or subluxation so an increased rating under 
Diagnostic Code 5257 is not warranted.  Furthermore, as to 
flexion, flexion to 60 degrees warrants a 0 percent rating 
under Diagnostic Code 5260, and 80 degrees is not rated.  
Flexion would have to be limited to 30 degrees for the 
veteran to warrant an increased rating under that code.  
He does not have such limitation.  There is no impairment 
of the tibia and fibula, and consequently Diagnostic Code 
5262 does not support a higher rating.  

Degenerative arthritis established by X-ray findings will 
be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2001).  

The veteran's manifestations of his left knee disorder 
most nearly approximate a 10 percent rating under these 
criteria.  The examiner noted weakness, size difference, 
pain and tenderness of the left knee.  Thus, the veteran's 
left knee warrants a 10 percent rating under Diagnostic 
Code 5003.  

The VA General Counsel issued a precedential opinion in 
July 1997, which held that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Thereafter, citing Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), the General Counsel found that that even 
if the claimant technically has full range of motion but 
the motion is inhibited by pain, a compensable rating for 
arthritis under DC 5003 and § 4.59 would be available.  
See VAOPGCPREC 9-98.

The Board finds that although the veteran was previously 
rated under Diagnostic Code 5257, it is uncontroverted 
that his current manifestations of service-connected 
disability do not include instability and subluxation.  
Thus, the preponderance of the evidence is against a 
finding that separate 10 percent ratings under Diagnostic 
Codes 5257 and 5003 is appropriate under the present 
circumstances.  While the governing legal criteria would 
allow such ratings if warranted, the facts of this case do 
not permit separate 10 percent ratings for arthritis and 
instability.  

The examiner in the May 2001 VA examination specifically 
noted that the veteran was not getting treatment for the 
left knee. Also, the knee has not required ongoing 
medication.  Relief came with rest.  The Board observes 
that the veteran does not manifest severe painful motion 
or functional limitation that would support an additional 
rating under the DeLuca criteria.  

The potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have 
been considered whether or not they were raised by the 
veteran as required by the Court's holding in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  
In the instant case, however, there has been no showing 
that the disability under consideration has caused marked 
interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The veteran reported he was not presently 
working but that he managed daily activities such as going 
to the grocer.  He does not get treatment regularly for 
the knee.  The Board finds that the current manifestations 
of the left knee disability are contemplated by the 
currently assigned schedular rating.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for chondromalacia 
of the left knee with post-operative left patellar tendon 
rupture is denied.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

